Citation Nr: 1631764	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  13-08 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chondromalacia/degenerative joint disease of the right knee.

2.  Entitlement to a higher rating for chondromalacia/degenerative joint disease of the left knee, status-post total knee replacement, rated as 10 percent disabling prior to August 4, 2015; 100 percent disabling from August 4, 2015, to September 30, 2016; and 30 percent disabling from October 1, 2016.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1977 to November 1977.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a September 2015 rating decision, following receipt of medical evidence showing that the Veteran had a left total knee replacement on August 4, 2015, the RO granted a 100 percent rating for the service-connected left knee disability from August 4, 2015, to September 30, 2016, and a 30 percent rating from October 1, 2016, under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  As those higher ratings do not represent a full grant of the benefit sought, the Veteran's appeal was not abrogated, and the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In April 2016, the Veteran and her spouse testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

The Board notes that, in a discussion held before starting the April 2016 Board hearing, the Veteran's representative indicated that he believed only the claim for a higher rating for the service-connected right knee disability was on appeal.  A review of the record reflects that the Veteran perfected an appeal of the claim for a higher rating for the service-connected left knee disability by submitting a timely notice of disagreement and a timely substantive appeal as to that issue.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2015); VA Form 21-4138, Statement in Support of Claim, received in May 2011; VA Form 9, Appeal to Board of Veterans' Appeals, received in February 2013.  In addition, the issue is listed on a VA Form 8, Certification of Appeal, dated in May 2013.  Accordingly, the Board finds that the issue entitlement to a higher rating for the service-connected left knee disability is properly on appeal before the Board at this time.  See also Percy v. Shinseki, 23 Vet. App. 37 (2009).

The Board is cognizant that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of a claim for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran testified at the April 2016 Board hearing that she has not worked since 2007, but that she stopped working for reasons other than her service-connected knee disabilities.  In addition, the Veteran testified that she has been in receipt of Social Security Administration disability benefits since 2012, but that the award of those benefits was not based in whole or in part on her service-connected knee disabilities.  The Veteran has not argued, and the record does not otherwise reflect, that the service-connected knee disabilities render her unable to secure or follow a substantially gainful occupation.  Therefore, the Board concludes that a claim for a TDIU has not been raised as part of the increased ratings claims on appeal.

Following receipt of the Veteran's substantive appeal, the Veteran submitted additional evidence, and did not request initial Agency of Original Jurisdiction (AOJ) consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that she is entitled to higher ratings for her service-connected right knee and left knee disabilities.  The Board finds that these matters must be remanded for further development before a decision may be made on the merits.

The Veteran was most recently provided an examination as to the service-connected right knee and left knee disabilities in January 2013, over three years ago.  The record reflects that, since the January 2013 VA examination, the Veteran underwent left total knee replacement surgery in August 2015.  In addition, at the April 2016 Board hearing, the Veteran testified that her right and left knee disabilities have worsened since the January 2013 VA examination in that she has increased pain, weakness, and limitation in range of motion in her knees.  In light of the medical evidence and the Veteran's assertions that her service-connected knee disabilities have worsened since the January 2013 VA examination, the Board finds that a new VA examination is required so that the current nature and severity of the Veteran's service-connected knee disabilities may be determined.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

In addition, at the April 2016 Board hearing, the Veteran testified that she receives treatment "continuously" at the Lee County VA Healthcare Center in Cape Coral, Florida, which is a part of the Bay Pines VA Healthcare System.  VA treatment records from the Bay Pines VA Healthcare System currently of record date only through April 25, 2011.  On remand, records from the Bay Pines VA Healthcare System, specifically to include from the Lee County VA Healthcare Center, dating from April 25, 2011, through the present, must be obtained and associated with the record.  See 38 U.S.C.A. § 5103A; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records relevant to the matter being remanded, to include from the Bay Pines VA Healthcare System, specifically to include from the Lee County VA Healthcare Center, dating from April 25, 2011, through the present, and associate the records with the claims file.

2.  After the above development is completed, schedule the Veteran for a VA examination to determine the current nature and severity of her service-connected left and right knee disabilities.  The examination should include all studies, tests, and evaluations deemed necessary by the examiner.  The examiner should report all manifestations related to that service-connected knee disabilities.  The record and a copy of this Remand must be made available to and reviewed by the examiner.

The examiner should report the range of motion for the right and left knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  See Correia v. McDonald, 2016 WL 3591858 (Vet. App. July 5, 2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.  The examiner should also indicate whether the Veteran experiences additional functional loss during flare-ups of the service-connected right and/or left knee disabilities.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

As to the service-connected left knee disability, the examiner should list all residuals of the Veteran's August 2015 implantation of prosthesis.  The examiner should assess the relative severity of those residuals and state whether they are considered "intermediate" or "severe."  See 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2015).

The examiner must note that the record was reviewed.  The examiner must provide a complete rationale for any opinion expressed.

3.  After completion of the above, review the expanded record, including the evidence entered since the statement of the case, and determine whether higher ratings may be granted.  If any benefit sought remains denied, furnish the Veteran and her representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




